DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Claims 1-20 are canceled; claims 21-34 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive and also are moot in view of new grounds of rejection.
Applicant argues, In Pelletier, the index received is associated with a set of RRM configuration to be applied to take measurements of one or more neighboring cells (not the serving cell).
In response, the claim does not recite whether it is a serving cell or a neighbor cell. The claim only recites a cell. The claim does not further recite how the received index to be applied. In addition, Pelletier describes receiving index and/or virtualCellId 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., US 2010/0115124 in view of Pelletier et al., US 2014/0056243 and further in view of Nory et al., US 2013/0044727. 
Claim 21, Cai discloses a method for signaling physical layer profiles to a user equipment (UE), the method performed by the UE comprising: 
receiving, from a cell ([0015] , (c) a receiving apparatus acquiring a set of physical layer channel basic attributes supported by the transmitting apparatus), a physical layer profile message ([0014] (b) a physical layer channel description message, wherein the value of Profile is used to represent the physical layer channel basic 
but is silent on, 
a plurality of indices of the cell corresponding to the plurality of sets of physical layer parameters; and 
receiving, from the cell, a downlink control information (DCI) message indicating an allocated resource block (RB) for the UE and an index corresponding to one of the plurality of sets of physical layer parameters; and 
decoding the allocated resource block according to the index received in the DCI.  
However, as Pelleltier discloses a plurality of indices of the cell corresponding to the plurality of sets of physical layer parameters ([0217] the WTRU may be preconfigured with one or more sets of physical layer configuration parameters, each received configuration may be associated with an index value, which may be assigned when the configuration is received, each configuration value may be provided in order if increasing index number (e.g., first configuration in the message has index 0, second configuration has index 1, and so on)); and 
receiving, from the cell, a downlink control information (DCI) message indicating an index corresponding to one of the plurality of sets of physical layer parameters ([0221] the WTRU may receive an index and/or virtualCellId corresponding to a given RRM configuration and/or virtual cell configuration in a downlink control information (DCI) field and/or via other physical layer signaling).  

But Cai and Pelleltier invention does not explicitly disclose, 
indicating an allocated resource block (RB) for the UE, and 
decoding the allocated resource block according to the index received in the DCI.  
However, as Nory discloses indicating a resource block (RB) allocated for the UE ([0049] the set of RBs configured for control channel transmission may be signaled by BS 310 to UE 301 over the downlink of air interface 312 using the Radio Resource Control (RRC) protocol), and 
decoding the allocated resource block according to the index received in the DCI ([0049] wherein six individual PRBs are blindly decoded, [0054] other parameters that may be considered by the UE in determining a DMRS port to use to decode the CCE(s) may also include a first RB index or a last RB index associated with the control channel candidate, a set of RBs associated with the control channel candidate).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Cai and Pelleltier invention with Nory invention to include the claimed limitation(s) so as to allow the system to allocate resource blocks and enable UE to decode the resource blocks in order to enhance communications with the network. 
Claim 23, Cai as modified discloses the method of claim 21, wherein the physical layer profile message is received via a broadcast system information (SI) message (Cai  [0007] This message is periodically broadcasted to all the terminals and wireless relay stations within the dominative region, and the terminals and wireless relay stations receive the message, identify the information within the message).  
Claim 26, see claim 21 for the rejection, Cai discloses a user equipment (UE) comprising: 
a communication module coupled to an antenna module ([0056] receiving apparatus), the communication module configured to communicate with a cell; 
a processor coupled the communication module ([0056] receiving apparatus, processing); and 
a memory coupled the processor ([0099] the receiving apparatuses (such as terminals, wireless relay stations) store the mapping relationship between the value of each domain in the channel attributes information structure in the physical layer and the corresponding attribute), the memory configured to store instructions that, whenAttorney Docket No.: US70911 executed by the processor, cause the processor to: 
receive, from the cell via a broadcast message, a physical layer profile message comprising a plurality of sets of physical layer parameters of the cell and a plurality of indices of the cell corresponding to the plurality of sets of physical layer parameters; and 
receive, from the cell, a downlink control information (DCI) message indicating an allocated resource block (RB) for the UE and an index corresponding to one of the plurality of sets of physical layer parameters; and

Claim 28, see claim 23 for the rejection, Cai as modified discloses the UE of claim 26, wherein the physical layer profile message is received via a broadcast system information (SI) message.  
Claim(s) 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., US 2010/0115124, Pelletier et al., US 2014/0056243 and Nory et al., US 2013/0044727 in view of Xiao et al., US 2013/0235840. 
Claim 22, Cai as modified discloses the method of claim 21, further comprising: 
but Cai, Pelletier and Nory invention is silent on,
transmitting, to the cell, an acknowledge message indicating that the UE supports all of the plurality of indices after receiving the physical layer profile message.  
However, as Xiao discloses transmitting, to the cell, an acknowledge message indicating that the UE supports all of the plurality of indices after receiving the physical layer profile message ([0027] Afterwards, the UE feeds back to a base station the set of combinations of identifiers of frequency bands that support the carrier aggregation).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Cai, Pelleltier and Nory invention with Xiao invention to include the claimed limitation(s) so as to allow the system to allocate resources according to the UE capability in order for the UE to receive proper services. 
Claim 27, see claim 22 for the rejection, Cai as modified discloses the UE of claim 26, wherein the instructions, when executed by the processor, further cause the processor to: 
.   
Claim(s) 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., US 2010/0115124, Pelletier et al., US 2014/0056243 and Nory et al., US 2013/0044727 in view of Na et al., US 2012/0163273. 
Claim 24, Cai as modified discloses the method of claim 21, 
but Cai, Pelletier and Nory invention is silent on,
wherein the physical layer profile message is received periodically via a broadcasting channel (BCH).  
However, as Na discloses wherein the physical layer profile message is received periodically via a broadcasting channel (BCH) ([0076] the terminal periodically receives the MIB and the SIB through the BCH so as to acquire the system information).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Cai, Pelleltier and Nory invention with Na invention to include the claimed limitation(s) so as to allow the system to broadcast system information and resource allocation to the UE in order for the terminal to receive services. 
Claim 33, see claim 24 for the rejection, Cai as modified discloses the UE of claim 26, wherein the physical layer profile message is received periodically via a broadcasting channel (BCH).  
Claim(s) 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., US 2010/0115124, Pelletier et al., US 2014/0056243 and Nory et al., US 2013/0044727 in view of Vikberg et al., US 2019/0029000. 
Claim 25, Cai as modified discloses the method of claim 21, 
but Cai, Pelletier and Nory invention is silent on,
wherein the physical layer profile message is received via a unicast radio resource control (RRC) message.  
However, as Vikberg discloses the physical layer profile message is received via a unicast radio resource control (RRC) message ([0131] the first radio network node 12 may perform a unicast paging over the RRC connection established for the first network slice for the wireless device 10).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Cai, Pelletier and Nory invention with Vikberg invention to include the claimed limitation(s) so as to allow the system to assist a particular UE with a specific allocated resource in order to carry out communication with the network.   
Claim 29, see claim 25 for the rejection, Cai as modified discloses the UE of claim 26, wherein the physical layer profile message is received via a unicast radio resource control (RRC} message.  
Claim(s) 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., US 2010/0115124, Pelletier et al., US 2014/0056243 and Nory et al., US 2013/0044727 in view of Davies et al., US 2015/0065118. 
Claim 30, Cai as modified discloses the UE of claim 26, 
but Cai, Pelletier and Nory invention is silent on,
wherein the instructions, when executed by the processor, further cause the processor to transmit, to the cell, a request for the physical layer profile message.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Cai, Pelletier and Nory invention with Davies invention to include the claimed limitation(s) so as to allow a UE to request for a set of preferred capability profiles in order to carry out communication with the network.   
Claim 34, see claim 30 for the rejection, Cai as modified discloses the method of claim 21, further comprising: 
transmitting, to the cell, a request for the physical layer profile message.
Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., US 2010/0115124, Pelletier et al., US 2014/0056243 and Nory et al., US 2013/0044727 in view of Tang, US 2019/0208481. 
Claim 31, Cai as modified discloses the method of claim 21, 
but Cai, Pelletier and Nory invention is silent on,
wherein at least one of the plurality of sets of physical layer parameters comprises at least one of a subcarrier spacing value, a channel coding mode and cyclic prefix length value, a transmission time interval (TTI) value, and a multiplexing mode.  
However, as Tang discloses wherein at least one of the plurality of sets of physical layer parameters comprises at least one of a subcarrier spacing value, a channel coding mode and cyclic prefix length value, a transmission time interval (TTI) value, and a multiplexing mode ([0043] the numerology set may include at least one of 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Cai, Pelletier and Nory invention with Tang invention to include the claimed limitation(s) so as to allow the network to assist a particular UE with a set of specific resource parameters in order to efficiently carry out communication with the network.   
Claim 32, see claim 31 for the rejection, Cai as modified discloses the UE of claim 26, wherein at least one of the plurality of sets of physical layer parameters comprises at least one of a subcarrier spacing value, a channel coding mode and cyclic prefix length value, a transmission time interval (TTI) value, and a multiplexing mode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647